I do not think the facts show that the business of the defendant in this case involved its business in Georgia because in selling a ticket over a connecting line the initial carrier acts as agent for the connecting line and not as principal. I think the State court should take jurisdiction of this case, for the reason that the plaintiff is a resident of Georgia, and it would be against the law and the public policy of this State to require a citizen to sue a foreign corporation in another State when he can get legal service on the corporation in this State. *Page 497 
Code, §§ 3-206, 15-202. See 23 Am. Jur. 496, note 6; Grovey v.
Washington National Insurance Co., 196 Ark. 697 (119 S.W.2d 503); Every v. Mexican R. Co., 81 Fed. 294 (38 L.R.A. 387); Gregonis v. Philadelphia c. Co., 235 N.Y. 152 (139 N.E. 223, 32 A.L.R. 1); Hunter v. Niagara Ins. Co., 73 Ohio, 110 (76 N.E.. 563, 3 L.R.A. (N.S.) 1187, 112 Am. St. Rep. 699, 4 Ann. Cas. 146); Lipe v. Carolina R. Co., 123 S.C. 515 (116 S.E. 101, 30 A.L.R. 248); Missouri Pacific R. Co. v. Cullers, 81 Tex. 382
(17 S.W. 19, 13 L.R.A. 542); notes in 96 A.L.R. 368; 113 A.L.R. 134. Under the stipulated facts the agent served had authority to solicit business in Georgia, to begin in Georgia. That fact distinguishes this case from Vicksburg c. Ry. v.DeBow, 148 Ga. 738, supra.